Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered December 9, 2008, which granted plaintiff’s motion for summary judgment on its cause of action for an account stated, unanimously affirmed, with, costs.
Plaintiff established the existence of an account stated with copies of various agreements, at least one of which defendant admittedly found in its own files, demonstrating a debtor-creditor relationship between the parties. Defendant failed to raise an issue of fact that the underlying relationship was either repudiated by it or did not exist (see e.g. Ryan Graphics, Inc. v Bailin, 39 AD3d 249, 250-251 [2007]; Martin H. Bauman Assoc. v H & M Intl. Transp., 171 AD2d 479, 485 [1991]). Moreover, the retention of invoices by defendant, in some cases for over three years without comment or objection, is sufficient to create an account stated. Furthermore, it is uncontroverted that defendant attempted partial payment of the invoices (see Morrison Cohen Singer & Weinstein, LLP v Waters, 13 AD3d 51, 52 [2004]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.E, Saxe, Sweeny, Acosta and Abdus-Salaam, JJ.